Argued October 4, 1946.
We find no merit in the contention of appellant that the court abused its discretion and acted in an arbitrary manner in granting a new trial in this case. It appears that a new trial was granted, not on questions of law but in the exercise of a general discretion. Our appellate courts have uniformly held that under such circumstances the action of the lower court will not be reviewed. Com. v. Dolan et al., 155 Pa. Super. 453, 456,38 A.2d 497; Kerr et ux. v. Hofer et al., 341 Pa. 47,17 A.2d 886; Weinfeld v. Funk, 342 Pa. 160, 20 A.2d 206.
Order affirmed. *Page 509